PER CURIAM.
Glen and Benford Walker appeal pro se from the district court’s dismissal of their civil rights suit for failure to state a claim. They allege that they and their deceased mother, Florence Walker, were deprived of due process of law in state court proceedings concerning the conservatorship of Florence Walker and probate of her will. They also contend that the twenty-first amendment to the Iowa Constitution violates the Federal Constitution because it denies them the right to vote for state judges.
We have carefully reviewed the record and we find appellant’s arguments frivolous and without merit. Accordingly, the appeal is dismissed. See 8th Cir.R. 12(a).